I realize this is a close question, but generally, all functions exercised by a municipal corporation, not strictly governmental, are corporate functions. As the City is charged with the duty of keeping its streets in safe condition — as a corporate function — I think the duty to keep its traffic lights in a good and safe condition is also a corporate rather than a governmental function. See Ballard v. City of Tampa,124 Fla. 457, 168 So. 654; and 38 Am. Jur. p. 260-268, and Sec. 587 on p. 283. *Page 720